United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF DEFENSE, GREAT LAKES
NAVAL CENTER, MILITARY MEDICAL
SUPPORT OFFICE, Great Lakes, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-112
Issued: June 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 17, 2011 appellant filed a timely appeal from a June 29, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.2 The Board lacks
jurisdiction to review the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Under section 5 U.S.C. § 8149 of FECA and sections 20 C.F.R. §§ 501.2(c) and 501.3(a) of its implementing
regulations, the Board has jurisdiction to review final adverse decisions of OWCP issued under FECA. According
to 20 C.F.R. § 501.3(e), for OWCP decisions issued on or after November 19, 2008, the Board’s review authority is
limited to appeals filed within 180 days from the date OWCP issued its decision.

On appeal, appellant asserts that the Board failed to consider medical evidence during a
prior appeal of this case.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision dated April 25,
2011, the Board affirmed a July 31, 2009 decision of OWCP denying appellant’s claim for a
cerebrovascular accident and congestive heart failure finding that the medical evidence was
insufficient to establish a causal relationship between those conditions and factors of her federal
employment. The facts of the case as set forth in the Board’s prior decision are incorporated by
reference.
3

In a June 3, 2011 letter, appellant requested reconsideration, noting that she had received
the Board’s April 25, 2011 decision and order. She stated that she would submit a “brief of [her]
memorandum.” Appellant did not submit any additional evidence or argument on or before
June 29, 2011.
By decision dated June 29, 2011, OWCP denied reconsideration of the merits of the
claim. It found that appellant’s June 3, 2011 letter neither raised substantive legal questions nor
included new and relevant evidence and was therefore insufficient to warrant a further merit
review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.5 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.6
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.7 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.8 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
3

Docket No. 10-840 (issued April 25, 2011).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

7

Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

2

OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.9
ANALYSIS
The last merit decision issued by OWCP was on July 31, 2009, denying appellant’s claim
for a cerebrovascular accident and congestive heart failure.
Appellant’s June 28, 2011 request for reconsideration did not allege or demonstrate that
OWCP erroneously applied or interpreted a specific point of law or advance a new legal
argument not previously considered by OWCP. Although she mentioned that she would submit
a brief or memorandum, she did not do so on or before June 29, 2011. As FECA’s implementing
regulations note, an application for reconsideration must set forth arguments or evidence
satisfying one of the three requirements for obtaining a merit review.10 Consequently, appellant
is not entitled to a review of her case on the merits based on the third requirement under section
10.606(b)(2).11
On appeal, appellant contends that the Board failed to consider the medical evidence
prior to issuing its April 25, 2011 decision. She did not file a petition for reconsideration with
the Board within 30 days of issuance of that decision. Therefore, that decision became final.12
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

9

Annette Louise, 54 ECAB 783 (2003).

10

20 C.F.R. § 10.608(b).

11

Id. at § 10.606(b)(2)(iii).

12

See id. at §§ 501.6(d) and 501.7(a).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2011 is affirmed.
Issued: June 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

